            Case 1:19-cv-02909-RDB Document 56 Filed 05/05/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

A/S Dan Bunkering, Ltd.                    *

       Plaintiff,                          *
                                                         Civil Action No. RDB-19-2909
       v.                                  *

Medmar Inc., et al.,                  *

       Defendants.                         *

*      *        *      *    *         *    *  *          *      *       *         *   *
                                          ORDER


       Upon considering the motion, and supporting memorandum and affidavit, of A/S Dan

Bunkering Ltd. for default judgment against defendant Medmar, Inc. (ECF No 55), this Court

hereby GRANTS the motion (ECF No. 55), and


       ENTERS JUDGMENT against Medmar, Inc., and in favor of A/S Dan Bunkering

Ltd., in the amount of $110,743.62.


       Pursuant to Fed. Civ. P. 62(a), execution on the judgment is not stayed.


       SO ORDERED this 5th day of May, 2020.




                                                         /s/
                                                  Richard D. Bennett
                                                  United States District Judge
